DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species E in the reply filed on 7/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 25, 34, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species embodiments, there being no allowable generic or linking claim. The examiner has further withdrawn claims 30, 35, and 40 from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species embodiments. Election was made without traverse in the reply filed on 7/27/2022. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claims 16-21 state that the upstream and downstream portions of the frame are shaped to define frustoconical portions, with curved portions longitudinally between the frustoconical portions and the mid portions. The disclosure does not appear to have adequate support for these limitations. Appropriate correction and/or clarification is required.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 states that an upstream end of the second frame is located downstream of the upstream end of the first frame when the implant is in the expanded state.  Independent claim 15 recites that there are upstream and downstream ends of the frame in lines 4-5. It is unclear if the upstream and downstream ends of claim 29 are intended to be the same or separate elements as the upstream and downstream ends of claim 15. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 22-24, 26-28, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean et al. (US Pub. No. 2013/0304200; hereinafter McLean).
McLean discloses the following regarding claim 15: a prosthetic heart valve implant for use at a native valve of a heart of a subject, the implant configured to assume a compressed delivery state for percutaneous delivery to the heart and an expanded state for implantation at the native valve, the implant comprising: a frame (stents of element 100) (Figs. 45A-45B), which is shaped so as to define upstream (opening at upper end of element 100) and downstream (opening at lower end of element 100) openings at upstream and downstream ends of the frame (Figs. 45A-45B), respectively, when the implant is in the expanded state (Figs. 45A-45B; paras. 0282-0286); a sheet (140), which is coupled to the frame (Figs. 45A-45B); and a plurality of prosthetic leaflets (130) (paras. 0202-0204, 0282-0283), configured to facilitate downstream movement of blood and to inhibit upstream movement of blood when the implant is implanted at the native valve (paras. 0202-0204, 0282-0283), wherein when the implant is in the expanded state (Figs. 45A-45B), the frame is shaped so as to define the following longitudinal portions arranged along a central longitudinal axis of the prosthetic heart valve implant: a substantially cylindrical mid portion (located at element 501) having a diameter greater than respective diameters of the upstream and the downstream ends of the frame (Figs. 45A-45B), an upstream portion (upper portion of element 100), extending upstream and radially inward from the mid portion (Figs. 45A-45B), and a downstream portion (lower portion of element 100), extending downstream and radially inward from the mid portion (Figs. 45A-45B).  
An alternative embodiment of McLean discloses the following regarding claim 15: a prosthetic heart valve implant for use at a native valve of a heart of a subject, the implant configured to assume a compressed delivery state for percutaneous delivery to the heart and an expanded state for implantation at the native valve, the implant comprising: a frame (stents of element 700) (Figs. 59A-59C), which is shaped so as to define upstream (opening at upper end of element 700) and downstream (opening at lower end of element 700) openings at upstream and downstream ends of the frame (Figs. 59A-59C), respectively, when the implant is in the expanded state (Fig. 59C; paras. 0144-0145, 0314); a sheet (140), which is coupled to the frame (Figs. 59A-59C); and a plurality of prosthetic leaflets (paras. 0310-0314), configured to facilitate downstream movement of blood and to inhibit upstream movement of blood when the implant is implanted at the native valve (paras. 0310-0314), wherein when the implant is in the expanded state (Fig. 59C), the frame is shaped so as to define the following longitudinal portions arranged along a central longitudinal axis of the prosthetic heart valve implant: a substantially cylindrical mid portion (please see annotated Figure A, below) having a diameter greater than respective diameters of the upstream and the downstream ends of the frame (Figure A), an upstream portion (Figure A), extending upstream and radially inward from the mid portion, and a downstream portion (Figure A), extending downstream and radially inward from the mid portion.  

    PNG
    media_image1.png
    469
    690
    media_image1.png
    Greyscale

Figure A.

McLean discloses the following regarding claim 22: the prosthetic heart valve implant according to claim 15, wherein the upstream portion includes a curved portion directly extending upstream and radially inward from the mid portion when the implant is in the expanded state (Figs. 45A-45B, 59A-59C).  
McLean discloses the following regarding claim 23: the prosthetic heart valve implant according to claim 15, wherein the downstream portion includes a curved portion directly extending downstream and radially inward from the mid portion when the implant is in the expanded state (Figs. 45A-45B, 59A-59C).
McLean discloses the following regarding claim 24: the prosthetic heart valve implant according to claim 15, wherein when the implant is in the expanded state: the upstream portion includes a first curved portion directly extending upstream and radially inward from the mid portion (Figs. 45A-45B, 59A-59C), and the downstream portion includes a second curved portion directly extending downstream and radially inward from the mid portion (Figs. 45A-45B, 59A-59C).  
McLean discloses the following regarding claim 26: the prosthetic heart valve implant according to claim 15, wherein the frame is a first frame (lower frame) (Figs. 59A-59C), wherein the prosthetic heart valve implant further comprises a second frame (upper frame), which is distinct from the first frame and coupled to the sheet (Figs. 59A-59C).  
McLean discloses the following regarding claim 27: the prosthetic heart valve implant according to claim 26, wherein the sheet is shaped so as to define an upstream frustoconical portion that couples the upstream portion of the first frame to the second frame (Figs. 59A-59C).  
McLean discloses the following regarding claim 28: the prosthetic heart valve implant according to claim 26, wherein a greatest diameter of the second frame is less than a greatest diameter of the first frame when the implant is in the expanded state (Figs. 59B-59C; para. 0315).  
McLean discloses the following regarding claim 43: the prosthetic heart valve implant according to claim 15, wherein the prosthetic leaflets are attached to the sheet (paras. 0201-0204).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Gilad et al. (US Pub. No. 2006/0122692; hereinafter Gilad).
	McLean discloses the limitations of the claimed invention as described above. It further recites a curved portion between the mid portion of the frame and the upstream portion (Figs. 45A-45B, 59C); and a curved portion between the mid portion of the frame and the downstream portion (Figs. 45A-45B, 59C). However, it does not recite the upstream and the downstream end portions having a frustoconical shape. Gilad teaches that it is well known in the art that the end portions of prosthetic valves can be expanded to any suitable configuration, including a frustoconical configuration (paras. 0046-0048), for the purpose of ensuring that the device will properly conform to the surrounding anatomy. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the end portions of McLean to have a frustoconical shape, as taught by Gilad, in order to ensure that the device will properly fit and conform to the surrounding anatomy.

Claim(s) 31-33, 36-38, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean.
	The embodiments of McLean cited above disclose the limitations of the claimed invention. However, they do not recite the implant comprising a plurality of snares that protrude radially outward and upstream from the lower portion of the frame. An alternate embodiment of McLean, shown in Figures 35A-38B, teaches the use of a plurality of snares (510, 510b) that are attached to the frame and not the sheet. The snares protrude radially outward and upstream at an angle of greater than 10 degrees from the lower portion of the frame (Figs. 35A-38B; paras. 0266-0268), for the purpose of more securely anchoring the valve prosthesis in place. It would have been obvious to one having ordinary skill in the art to modify the embodiments of McLean cited above, to comprise snares, as taught in Figs. 35A-38B, in order to more securely anchor the valve prosthesis in place. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774